Citation Nr: 0942934	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-17 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to service connection for multiple myeloma.  


REPRESENTATION

Veteran represented by:	Howard D. Olinsky, Attorney


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1972.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision, in 
which the RO, denied service connection for multiple myeloma.  
The Veteran has perfected an appeal with respect to that 
decision.

This claim was previously before the Board and was remanded 
in June 2009 for further development.  

Finally, the Board notes that the Veteran's attorneys, in 
their May 2008 Veteran's Brief, raised a claim for secondary 
service connection for renal failure.  This matter is 
referred to the RO for appropriate action.  


FINDING OF FACT

Although the Veteran has been diagnosed with multiple 
myeloma, a radiogenic disease and there is evidence showing 
that he was exposed to ionizing radiation in service, there 
is no medical evidence of a nexus between multiple myeloma 
and service.


CONCLUSION OF LAW

The criteria of service connection for multiple myeloma, to 
include as due to exposure to ionizing radiation, are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

With respect to the Veteran's service connection claims, 
notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).
The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In this appeal, a January 2006 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained 
by VA, and that he should send the information describing 
additional evidence or the evidence itself to the VA.  In 
addition, in a March 2006 pre-rating letter, the Veteran was 
provided the specific notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service records, service treatment records, and 
private treatment records.  

II.  Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated 
during a Veteran's active service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of direct service connection 
there must be: (1) medical evidence of a current disability; 
(2) medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; (3) 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

With respect to claims based on the theory of exposure to 
ionizing radiation, service connection for a disorder that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by three different 
methods.  See Hilkert v. West, 12 Vet. App. 145 (1999).

First, qualification under the presumptive provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) occurs when the 
veteran develops one the listed cancers and establishes his 
(or her) participation in a "radiation risk activity."  A 
radiation risk activity is defined as (i) onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; (ii) the occupation in Hiroshima or 
Nagasaki, Japan by the United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
(iii) internment as a prisoner of war in Japan during World 
War II which resulted in an opportunity for exposure to 
ionizing radiation comparable to that of the United States 
occupation forces in Hiroshima or Nagasaki, Japan during the 
period beginning on August 6, 1945, and ending on July 1, 
1946. See 38 U.S.C.A. § 1112(c )(3) (B) (West 2002); 38 
C.F.R. § 3.309(d)(3) (2009).

Second, service connection may be established if a radiation- 
exposed veteran develops a "radiogenic disease" (one that my 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b)(2) or established by competent scientific or 
medical evidence to be a radiogenic disease), and if the VA 
Under Secretary for Benefits determines that a relationship 
does in fact exist between the disease and the veteran's 
exposure in service.  38 C.F.R. § 3.311(b).  When a claim is 
based on a disease other than one of those listed in 38 
C.F.R. § 3.311(b)(2), VA shall nevertheless consider the 
claim under the provisions of 38 C.F.R. § 3.311 provided that 
the claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  If any of the three 
requirements listed at 38 C.F.R. § 3.311(b)(1)(i), (ii) and 
(iii) has not been met, it shall be determined that a disease 
has not resulted from exposure to ionizing radiation under 
such circumstances.

Third, even if the veteran does not meet the requirements of 
38 C.F.R. § 3.309(d)(3) (presumptive service connection) and 
38 C.F.R. § 3.311(b) (service connection based on the certain 
conditions specified in that regulation), the claim still can 
be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the veteran is not 
precluded from establishing service connection with proof of 
actual direct causation).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis


The Veteran, in a December 2005 statement, indicated that he 
served as an x-ray technician for two years and nine months 
in the Army.  Service personnel records show the same.  
During that time, the Veteran contends that he was exposed 
hundreds of times to ionizing radiation while holding 
patients for x-rays without wearing protection.  As a result, 
the Veteran alleges that he has developed multiple myeloma.  

In November 2006, the RO requested that the Army Service 
Department provide a dose estimate of the Veteran's exposure 
during active service.  In July 2007 the Undersecretary of 
Health issued a memorandum to the Undersecretary of Benefits.  
That memorandum stated that based on the Veteran's DD 1141 
form, it was estimated that the Veteran was occupationally 
exposed to a dose of ionizing radiation during military 
service of 2.516 rem.  It was explained that the Interactive 
Redioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) was utilized in 
estimating the likelihood that exposure to ionizing radiation 
was responsible for the myeloma.  In accordance with guidance 
on utilizing the NIOSH IREP, the cancer model for lymphoma 
and multiple myeloma was used.  The computer software 
calculated a 99th percentile value for the probability of 
causation of 6.33%.  He opined that it was unlikely that the 
Veteran's multiple myeloma could be attributable to 
occupational exposure to ionizing radiation in service.  

The Undersecretary of Benefits issued an advisory opinion to 
the RO.  In that opinion, the Undersecretary opined that 
there was no reasonable possibility that the Veteran's 
multiple myeloma resulted from radiation exposure in service.  

The claims file contains various private treatment records 
that show that the Veteran has been diagnosed with and 
treated for multiple myeloma.  

As stated above, service connection for a condition claimed 
to be attributable to ionizing radiation exposure during 
service may be established in one of three ways: (a) 
presumptively service connected under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d) for radiation-exposed veterans, (b) 
directly service connected after specified development 
procedures are conducted under the special framework of 38 
C.F.R. § 3.311 if the claimed condition is a radiogenic 
disease, or (c) directly service connected by showing that 
the disease was incurred during or aggravated by service.

Initially, the Board notes that the Veteran does not qualify 
as a "radiation-exposed Veteran" under 38 C.F.R. 
§ 3.309(d)(2), nor does the Veteran so contend.  

There are no clinical findings, or diagnoses, of multiple 
myeloma during service or for many years thereafter.  Service 
treatment records reflect no complaints, or findings, of 
multiple myeloma.  Neither private nor VA treatment records 
contain a medical opinion linking multiple myeloma to the 
Veteran's service, or show that it was manifested to a 
compensable degree within one year of service discharge.  
Instead, private records show that the Veteran was not 
diagnosed with multiple myeloma until 2001, about 30 years 
after his discharge from service.  Significantly, neither the 
Veteran nor his representative has presented or identified 
any medical evidence or opinion that supports a finding of 
service connection for multiple myeloma, on any basis.
The Board has also considered whether service connection may 
be granted on a direct basis, to include under the special 
framework of 38 C.F.R. § 3.311.  However, as there is no 
evidence to establish that multiple myeloma was incurred 
during service, within one year of the Veteran's discharge 
from service, or may otherwise be related to service, service 
connection on a direct basis is not warranted.  38 C.F.R. § 
3.303(d).  See Combee, 34 F.3d 1039 (Fed. Cir. 1994).  

With regards to direct service connection under 38 C.F.R. 
§ 3.311, the Undersecretary of Benefits opined that there was 
no reasonable possibility that the Veteran's multiple myeloma 
resulted from radiation exposure in service.  Thus, the claim 
fails on that basis.  The Board notes that the Veteran's 
attorneys, in their Veteran's Brief, asserted that the claim 
should be remanded in order for an outside consultant to 
render an opinion.  It is their contention that the 
Undersecretary for Benefits did not conclude that there was 
no possibility.  Instead, he found that there was a 6.33 
percent possibility pursuant to the computer software model.  
However, the Undersecretary of Benefits, in his August 2007 
advisory opinion, stated that there was no reasonable 
possibility that the Veteran's multiple myeloma resulted from 
radiation exposure in service.  The Board finds that the RO 
developed the Veteran's claim pursuant to 38 C.F.R. § 3.311 
and thus, a remand is not warranted.  

Finally, the Board notes that there is no persuasive medical 
evidence of a nexus between the Veteran's claimed disability 
and service, to include as due to exposure to ionizing 
radiation.  In fact, the most persuasive medical opinion on 
the question of etiology of the disability under 
consideration weighs against the claim.









For all the foregoing reasons, the Veteran's claim for 
service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for multiple myeloma, is 
denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


